DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s response dated 11/19/21 has been entered. Claims 1, 7, 17, and 19 have been amended. Claims 5 and 12-14 were previously cancelled. This leaves claims 1-4, 6-11 and 15-20 currently active and pending.

Claim Objections
Claim 17 is objected to because of the following informalities:  The amendment of 11/19/21 has added an extraneous comma to the end of the claim, immediately before the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the instant case, claims 7 and 19 have been amended to read “a lotion composition layer” (emphasis added). However, there appears to be no discussion in Applicant’s as-filed specification of lotion being added as a discrete, separate layer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, claims 7 and 19 have been amended to read “a lotion composition layer” (emphasis added). In line with the 112(a) rejection above, for purposes of examination, any additional lotion applied to the claimed fibrous structure will be considered a ‘layer’ of lotion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 6-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ficke (US 6,126,784), in view of Prodoehl et al. (US 2008/0087395), in view of Vinson et al. (US 6,420,013), and in view of Cohen et al. (US 2013/0344012).
Regarding claims 1-4, Ficke teaches a fiber web (Ficke column 7, lines 23-27) with a soft surface (Ficke column 4, lines 21-26) with one or more softening agents of petroleum based (e.g. paraffin wax, petrolatum) (Ficke column 2, lines 33-38) and/or non-petroleum based (e.g. quaternary ammonium compounds, silicones, fatty esters) (Ficke col 2, ln 28-37; col 5, ln 1-11; col 28, ln 50-58) and that the softening agent can be applied to a dry or semi-dry web (Ficke column 6, lines 13-20). Additionally, Ficke teaches that the time which the softening agent remains in a ‘transferrable condition,’ that is allowing for movement from one ply to another during manufacturing (Ficke col 32, ln 50-62) is less than 0.015s, at which point the softening agents are no longer easily moved from one sheet/ply to the next (Ficke col 33, ln 21-45) and that one skilled in the art would know various ways to adjust this time window of transferability (Ficke col. 32, ln 55-64).
Applicant’s specification at paragraph [0044] states that raised areas may be called knuckles and recessed areas may be called pillows, or vice versa. Therefore, as a matter of claim interpretation, a raised area may be either of a knuckle or a pillow, and a recessed area may be either of a knuckle or pillow.
Ficke chooses to call the raised areas pillows, analogous to Applicant’s claimed knuckle, and the recessed areas knuckles, analogous to Applicant’s claimed pillows.
Ficke teaches that the softening agent may be applied in a pattern, such as by printing, but does not explicitly state that the softening agent is isolated to either their pillows (Applicant’s ‘knuckles’) or their knuckles (Applicant’s ‘pillows’).
Ficke is silent with respect to the softening agent being disposed specifically on the raised (‘knuckle’) regions and to the softening agent being a metathesized unsaturated polyol ester. Further, Ficke does not explicitly teach that the surface-softening composition(s) are ‘non-transferable,’ stating simply that there is a window of time which the compositions may be transferred from one ply to the next, on the order of 0.015s (Ficke col 33, ln 21-45). 
Ficke and Prodoehl are related in the field of multi-ply fiber webs with surface-softening compositions such as quaternary ammonium compounds, oils, silicones, and fatty acid esters. Prodoehl teaches the application of surface-softening compositions (such as quaternary ammonium compounds, silicones, and fatty acid esters) (Prodoehl para 34) applied to a fibrous structure may or may not be transferrable, and that typically they are substantially non-transferrable (Prodoehl para 29). It would therefore be within the skill of ordinary skill in the art to control variables such as viscosity as taught by Ficke to obtain a substantially non-transferrable surface-softening compositions as known in the art, as taught by Prodoehl, because this would provide Ficke with a web where the surface-softening agent is not removed (i.e. transferred). 
Ficke in view of Prodoehl and Vinson are related in the field of paper products that have been creped or otherwise embossed and have had softening agents applied. Vinson teaches that when the softening agent is applied to the surface of the raised portions of the web, lower/smaller amounts of softening agent may be utilized (Vinson col. 6, lines 12-34). It would therefore be obvious to one of ordinary skill in the art to modify the location of the targeted location softening 
Ficke in view of Prodoehl in view of Vinson remains silent with respect to the softening agent being a metathesized unsaturated polyol ester.
Ficke in view of Prodoehl in view of Vinson and Cohen are related in the field of personal care items. Cohen teaches a metathesized natural oil (Cohen abs, para [0002]) where the oil may be obtained from natural oils such as vegetable oil, algae oil, and animal fats (Cohen para [0009]). Further examples of the oils are canola, rapeseed, coconut, corn, cottonseed, olive, palm, peanut, safflower, sesame, soybean, sunflower, linseed, palm kernel, jatropha, mustard, pennycress, camelina, and castor (Cohen para [0009]). The metathesized oil has a number average molecular weight of from about 100 g/mol to about 150,000 g/mol, a weight average molecular weight of about 1,000 g/mol to about 100,000 g/mol, a z-average molecular weight of from about 5,000 g/mol to about 1,000,000 g/mol, a polydispersity of from about 1 to about 20 (Cohen para [0073]), and metathesis repeating units of the polyol ester is from 1 to 100 (Cohen para [0028]). The oils may be metathesized one or more times (Cohen para [0072]). The metathesized oils may be incorporated into wipes, softeners and other uses (Cohen para [0077-0078]). Cohen further teaches that the metathesized oils are an environmentally friendly alternative to petroleum derived hydrocarbons (Cohen para [0002]
Further, as the fibrous web of Ficke in view of Prodoehl in view of Vinson in further view of Cohen possesses the same metathesized unsaturated polyol ester, formed from the same natural oils, with the same number average molecular weight, weight average molecular weight, Z-average molecular weight, and the same polydispersity index as taught by Applicant in their as-published specification, such as at paragraphs [0067] and [0113] as well in claims 2, 3, and 4. Therefore, the fibrous web of Ficke in view of Vinson in further view of Cohen would be expected to have the same slip stick coefficient of friction and the same TS7 softness value as claimed. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Finally, as Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches the same metathesized polyol ester from the same base oils as above, the metathesized polyol esters of Cohen would be expected to have an overlapping iodine value as claimed.
Regarding claim 6, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke further teaches the inclusion of quaternary ammonium compounds for softening (Ficke column 5, lines 9-11; column 14, lines 59-65
Regarding claim 7, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke in view of Cohen teaches a softened fibrous web as above for claim 1. Ficke teaches additional lotions may be included (Ficke column 5, lines 1-6). As discussed in the 112(b), above, the additional lotions may be considered a ‘layer’ as they are applied to the base web.
Regarding claim 8, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke further teaches that the fibrous structure may be through-air-dried (Ficke column 6, lines 58-62). Further, the method of drying is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 9, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke teaches that the fibrous structure may be dried, which may be considered “conventional” (Ficke column 7, lines 40-47). Further, the method of drying is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 10 and 11, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke teaches that the fibrous structure may be creped (Ficke column 7, lines 40-47). Creping by belt versus fabric is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 15 and 16, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 1. Ficke teaches sanitary Ficke column 1, lines 16-22).
Regarding claim 17, Ficke in view of Prodoehl teaches a fiber web (Ficke column 7, lines 23-27) with a soft surface (Ficke column 4, lines 21-26) where the softening agent can be petroleum based (e.g. paraffin wax, petrolatum) (Ficke column 2, lines 33-38) and/or non-petroleum based (e.g. quaternary ammonium compounds, silicones, fatty esters) (Ficke col 2, ln 28-37; col 5, ln 1-11; col 28, ln 50-58) and that the softening agent can be applied to a dry or semi-dry web (Ficke column 6, lines 13-20). Additionally, Ficke teaches that the time which the softening agent remains in a ‘transferrable condition,’ that is allowing for movement from one ply to another during manufacturing (Ficke col 32, ln 50-62) is less than 0.015s, at which point the softening agents are no longer easily moved from one sheet/ply to the next (Ficke col 33, ln 21-45) and that one skilled in the art would know various ways to adjust this time window of transferability (Ficke col. 32, ln 55-64).
Applicant’s specification at paragraph [0044] states that raised areas may be called knuckles and recessed areas may be called pillows, or vice versa. Therefore, as a matter of claim interpretation, a raised area may be either of a knuckle or a pillow, and a recessed area may be either of a knuckle or pillow.
Ficke chooses to call the raised areas pillows, analogous to Applicant’s claimed knuckle, and the recessed areas knuckles, analogous to Applicant’s claimed pillows.
Ficke teaches that the softening agent may be applied in a pattern, such as by printing, but does not explicitly state that the softening agent is isolated to either their pillows (Applicant’s ‘knuckles’) or their knuckles (Applicant’s ‘pillows’).
Ficke is silent with respect to the softening agent being disposed specifically on the raised (‘knuckle’) regions and to the softening agent being a metathesized unsaturated polyol ester. Further, Ficke does not explicitly teach that the surface-softening composition(s) are ‘non-transferable,’ stating simply that there is a window of time which the compositions may be transferred from one ply to the next, on the order of 0.015s (Ficke col 33, ln 21-45). 
Ficke and Prodoehl are related in the field of multi-ply fiber webs with surface-softening compositions such as quaternary ammonium compounds, oils, silicones, and fatty acid esters. Prodoehl teaches the application of surface-softening compositions (such as quaternary ammonium compounds, silicones, and fatty acid esters) (Prodoehl para 34) applied to a fibrous structure may or may not be transferrable, and that typically they are substantially non-transferrable (Prodoehl para 29). It would therefore be within the skill of ordinary skill in the art to control variables such as viscosity as taught by Ficke to obtain a substantially non-transferrable surface-softening compositions as known in the art, as taught by Prodoehl, because this would provide Ficke with a web where the surface-softening agent is not removed (i.e. transferred). 
Ficke in view of Prodoehl and Vinson are related in the field of paper products that have been creped or otherwise embossed and have had softening agents applied. Vinson teaches that when the softening agent is applied to the surface of the raised portions of the web, lower/smaller amounts of softening agent may be utilized (Vinson col. 6, lines 12-34).
Ficke in view of Prodoehl in view of Vinson remains silent with respect to the softening agent being a metathesized unsaturated polyol ester.
Ficke in view of Prodoehl in view of Vinson and Cohen are related in the field of personal care items. Cohen teaches a metathesized natural oil (Cohen abs, para [0002]) where the oil may be obtained from natural oils such as vegetable oil, algae oil, and animal fats (Cohen para [0009]). Further examples of the oils are canola, rapeseed, coconut, corn, cottonseed, olive, palm, peanut, safflower, sesame, soybean, sunflower, linseed, palm kernel, jatropha, mustard, pennycress, camelina, and castor (Cohen para [0009]). The metathesized oil has a number average molecular weight of from about 100 g/mol to about 150,000 g/mol, a weight average molecular weight of about 1,000 g/mol to about 100,000 g/mol, a z-average molecular weight of from about 5,000 g/mol to about 1,000,000 g/mol, a polydispersity of from about 1 to about 20 (Cohen para [0073]), metathesis repeating units of the polyol ester is from 1 to 100 (Cohen para [0028]), and where the metathesized unsaturated polyol ester comprises a metathesis tetramer (Cohen para [0023]). The oils may be metathesized one or more times (Cohen para [0072]). The metathesized oils may be incorporated into wipes, softeners and other uses (Cohen para [0077-0078]). Cohen further teaches that the metathesized oils are an environmentally friendly alternative to petroleum derived hydrocarbons (Cohen para [0002]). It would be obvious to one of ordinary skill in the art to apply the metathesized natural oil of Cohen to the surface of the fiber web of Ficke in view of Prodoehl in view of Vinson as an environmentally friendly alternative to petroleum based materials.
Finally, as Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches the same metathesized polyol ester from the same base oils as above for claim 17, the 
Regarding claim 18, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 17. Ficke teaches applying at least 20 pounds of softening agent per ton of surface fibers (Ficke column 4, lines 39-43).
Regarding claim 19, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 17. Ficke teaches additional lotions may be included at the surface of the fiber structure (Ficke column 5, lines 1-11, 20-44). As discussed in the 112(b), above, the additional lotions may be considered a ‘layer’ as they are applied to the base web.
Regarding claim 20, Ficke in view of Prodoehl in view of Vinson in further view of Cohen teaches a softened fibrous web as above for claim 17. Ficke teaches inclusion quaternary ammonium compounds (Ficke column 5, lines 9-11; column 14, lines 59-65).

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 that because Ficke teaches allowing the surface-softening agent to transfer from one side of the web to another, allowing application of the surface-softening agent to be reduced to a single side, this teaches away from Applicant’s newly amended limitation requiring that the first and second surface softening compositions are non-transferrable.
The Examiner respectively disagrees that this is a direct teaching away. Applicant’s specification does not provide a special definition of ‘transferrable’ which would render absorption or movement within the web disallowed. Further, as discussed in the rejection above, Ficke teaches that the surface-softening agents are transferrable for a limited time, around 0.015 seconds at which point, Ficke implies they are no longer in a ‘transferrable’ state, and provides means such as viscosity to control how long the softeners are transferrable. However, as it is not explicitly stated that the softeners are non-transferrable as claimed, Prodoehl et al. has been brought in to more clearly teach this specific limitation.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        
/L.B.F./
Patent Examiner, Art Unit 1781